Atkinson, J.
1. The assignment of error based on the fourth ground of the amended motion for new trial was expressly abandoned in the brief of counsel for plaintiff in error.
2. The judge charged the jury: “If you find that the. defendant was negligent, as alleged by the plaintiff, and that this negligence caused the engine upon which plaintiff was riding to run off the track, and if by such negligence the plaintiff was put in a position of imminent peril, and if while in such position of imminent peril the plaintiff jumped from the engine, and in so jumping was in the exercise of ordinary care, then the mere fact that the plaintiff might not have been injured had he remained on the engine instead of jumping would not of itself necessarily prevent a recovery on the part of the plaintiff against the defendant, if the plaintiff was otherwise entitled to recover.” This charge stated a correct principle of law applicable to the case, and did not express an opinion on the facts.
3. Other grounds of the amended motion for new trial show no error requiring a reversal of the judgment refusing a new trial.
4. The verdict for the plaintiff was authorized by the evidence.

Judgment affirmed.


All the Justices concur.